Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Joe Zucchero on 8/6/2021.

The application has been amended as follows: 



IN THE CLAIMS:


Cancel claims 1-18.
 
Gynura formosana Kitam., the extract comprising, 80% wt. - 85% wt. of rutin, the method comprising the steps of:
(1) extracting Gynura formosana Kitam., with an extraction solvent to obtain an extraction solution, and adjusting the extraction solution to a pH of 4-8 to obtain a reaction solution;
(2) adding an enzyme complex comprising papain, cellulose and pectinase into the reaction solution to carry out enzymolysis through a forced circular reaction at a temperature of 30°C to 50°C for 1 hour to 4 hours, then carrying out suction filtration, and collecting a filtrate; 
(3) extracting the filtrate with a macroporous resin A to obtain an extracted solution, and concentrating the extracted solution to obtain a concentrated solution; wherein the macroporous resin A is selected from the group consisting of AB-8, DM-130, HZ841, ZH-00, ZH-01, ZH-02, ZH-03, CAD-40, CAD-45, BS-30 and mixtures thereof;
(4) centrifuging the concentrated solution, collecting a supernatant and carrying out elution by using a macroporous resin B, measuring absorbance at a wavelength of 510 nm, collecting the resulting eluate, concentrating and drying the eluate to obtain an extract from Gynura formosana Kitam; wherein the macroporous resin B is selected from the group consisting of D-101, D-140, D-141, XAD-3, XAD-4, HP-20, HP-21, LD-605, LSA-10 and mixtures thereof.
20.    (New)  The method of claim 19, wherein a weight ratio of the enzyme complex to the Gynura formosana Kitam. is 1: 5 to 1: 3.

22. (New) The method of claim 21, wherein the weight ratio of papain to cellulase to pectinase in the enzyme complex is 1: 3: 2. 
23.    (New)  The method of claim 19, wherein in the extraction in step 1, the extraction solvent is water, and a weight ratio of Gynura formosana Kitam. to water is 1: (20-60). 
24. (new) The method of claim 19, wherein:
in step 4, an ethanol aqueous solution with a volume concentration of 70-80% is adopted as an elution solvent, and the elution is performed at a rate of 3-15 m/h; and 
the concentrated solution comprises a total flavonoid from Gynura formosana Kitam. at a concentration of 0.5 mg/mL. 
25.    (New)  The method of claim 20, wherein a weight ratio of papain to cellulase to pectinase in the enzyme complex is (0.5-1.5): (2-5): (1-3). 
26.    (New)  The method of claim 25, wherein the weight ratio of papain to cellulase to pectinase in the enzyme complex is 1: 3: 2. 
27.    (New)  The method of claim 20, wherein in step 1, the extraction solvent is water, and a weight ratio of Gynura formosana Kitam. to water is 1: (20-60). 
28.    (New)  The method of claim 21, wherein in step 3, the extraction solvent is water, and a weight ratio of Gynura formosana Kitam. to water is 1: (20-60). 
29.    (New)  The method of claim 20, wherein:

the concentrated solution comprises total flavonoid from Gynura formosana Kitam. at a concentration of 0.5 mg/mL. 
30.    (New)  The method of claim 21, wherein:
in step 4, an ethanol aqueous solution with a volume concentration of 70-80% is adopted as an elution solvent, and the elution is performed at a rate of 3-15 m/h; and 
the concentrated solution comprises total flavonoid from Gynura formosana Kitam. at a concentration of 0.5 mg/mL. 


The following is an examiner’s statement of reasons for allowance:      the closest prior art is FENG, Donglin et al., Research on Extraction Technology of Flavonoids from Gynura Divaricata (L.) DC, Fujian Agricultural Science and Technology (“Feng”). The extract of claim 19 is obtained by an extraction method in the description comprising the steps of extraction, enzymolysis and macroporous resin adsorption, while the extraction method of Feng uses solvent extraction and microwave treatment. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL V MELLER whose telephone number is (571)272-0967.  The examiner can normally be reached on M-F 9 am-5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terry McKelvey can be reached on 571-272-0995.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MICHAEL V. MELLER

Art Unit 1655



/MICHAEL V MELLER/Primary Examiner, Art Unit 1655